Interim Decision 462575

MATTER OF GONZALEZ
In Visa Petition Proceedings
A 20830191
-

Decided by Board April 13, 1977
(1) Beneficiary was granted a divorce in the Dominican Republic on March 5, 1975, which
was not pronounced and registered by the Office of the Civil Registry until May 14,
1975, or more than two months following the decree. On March 29, 1976, beneficiary
married petitioner in Brooklyn, New York. The District Director denied the immediate
relative visa petition based on that marriage on the grounds that the marriage took
place before the beneficiary's divorce became final, and because the divorce was not
pronounced within two months of the date on which it was granted as required by
Article 17, Law 1306-bis, Civil Code of the Dominican Republic.
(2) Article 17, Law 1306-bis, of the Civil Code of the Dominican Republic is ambiguous
about whether an appearance at the Office of the Civil Registry within the two-month
period will suffice, if the pronouncement and registry occur beyond the two-month
period. Strictly construed the words of Article 17 only require an appearance.
(3) In order to comply with the requirements of Article 17, Law 1306-bis, all that is
required is that the spouse who obtains a divorce judgment appear before the Office of
the Civil Registry within two months for the purpose of having his divorce pronounced
and registered. Matter of Tagle, Interim Decision 2476 (BIA 1976) and illatter of
Valerie, Interim Decision 2489 (BIA 1976), distinguished.
(4) The March 26, 1975, marriage was invalid. The proceeding will be remanded to allow
the beneficiary to present evidence that he did make an appearance before the Official of
the Civil Registry within the two-month period, and for the District Director to verify
the subsequent April 9, 1976, marriage of beneficiary and petitioner.
ON BEHALF OF PETITIONER: Irving Novick, Representative
Immigrants Technical Aid Bureau
36 West 44th Street
New York, New York 10036
13Y: IVfilhollan, Chairman; Wilson, Maniatis, and Appleman, Board Members

The United States citizen petitioner filed a visa petition to classify her
sp ouse as an immediate relative under section 201(b) of the Immigration
an,d Nationality Act. In a decision dated April 16, 1976, the District
Director denied the petition on two grounds: first, the marriage took
place before the beneficiary's Dominican divorce from his former wife
he.eame final; secondly, because the divorce was not pronouneerl within
two months of the date on which it was granted, and therefore was
178

Interim Decision #2575
invalid. The petitioner has app ealed. The record will be remanded to the
District Director.
The Dominican beneficiary -was the plaintiff in a Dominican suit for
divorce on grounds of incompatibility. He was granted a favorable
judgment on March 5, 1975. The decree was pronounced and registered
on May 14, 1975, by the Office of the Civil Registry. Notice of the divorce
was published in the local newspaper on May 24, 1975.
The District Director took the position that the divorce was invalid
because it was pronounced and registered more than two months after
the issuance of the decree. The District Director based his decision on
Matter of Tagle, Interim Decision 2476 (BIA 1976). In Tagle, which
involved a mutual consent divorce, we stated that Article 17, Law
1306—bis, Civil Code of the Dominican Republic, provides that the
divorce decree must be pronounced within two months.
Counsel for the petitioner argues that we have interpreted Article 17
incorrectly. He states that Article 17 merely requires that the spouse
who obtains a divorce judgrn ent appear before the Office of the Civil
Registry within two months for the purpose of having his divorce
pronounced and registered. Counsel states that the fact that the actual
pronouncement and registry occur after two months is irrelevant.
Article 17, as translated by the Library of Congress, provides, in
pertinent part:
The spouse who obtained a divorce judgment . . . is under the obligation to appear hi
person before the Official of the Civil Registry, within two months, in order to have the
divorce pronounced and the judgment registered in the Office of the Civil Registry,
provided the other party is summoned by the bailiff in order that he (she) may appear
before the Official of the Civil Registry to hear the pronouncement of the divorce.

Obviously, Article 17 is ambiguous about whether an appearance
within the two months will suffice if the actual pronouncement and
registry occur beyond the two-month period. Strictly construed, the
words of Article 17 only require an appearance. In Tagle and in Matter
of Valerio, Interim Decision. 2489 (BIA 1976), we assumed that the
words of Article 17 implied that the pronouncement and registry must
also occur within two months. However, this point was not at issue in
either of those cases and our statements that the decree must be
pronounced within the two months were dicta.
Since there is no reason for us to read into this Dominican statute a
requirement which does not appear on its face, we will accept counsel's
interpretation of it.
We will remand the record to allow the beneficiary an opportunity to
present evidence that he did make his appearance before the Official of
the Civil Registry within the two-month period.
Assuming that he did make a timely appearance, the Dominican
divorce was valid and became final on May 14, 1975. However, the
179

Interim Decision #2575
marriage between the petitioner and the beneficiary took place in
Brooklyn, New York, on March 26, 1975, and thus was technically invalid.
Counsel states that the petitioner and the beneficiary, upon learning
that the visa petition would be disapproved for this reason, immediately
obtained a new marriage license and were married anew on April 9,

1976, in Brooklyn. The District Director can verify that upon remand.
ORDER: The record is remanded for further proceedings consistent
with this opinion and for the entry of a new decision.

180

